The defendant, charged with bank fraud and interstate transportation of counterfeit securities, appeals the denial of his motion for pretrial release under the Speedy Trial Act, 18 U.S.C. § 3164. This panel unanimously agrees that the facts and legal arguments are adequately presented in the briefs and record, and that the decisional process would not be significantly aided by oral argument. See Fed. R.App. P. 9(a); 34(a).
The Speedy Trial Act provides that the trial of a defendant detained pending trial “shall commence not later than ninety days following the beginning of such continuous detention.” 18 U.S.C. 3164(b). The statute provides that “[n]o detainee ... shall be held in custody pending trial after the expiration of such ninety-day period required for the commencement of his trial.” 18 U.S.C. § 3164(c). “The periods of delay enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.” 18 U.S.C. § 3164(b). The excludability of the delays set out in § 3161(h) is automatic. Henderson v. United States, 476 U.S. 321, 327, 106 S.Ct. 1871, 90 L.Ed.2d 299 (1986); United States v. Robinson, 887 F.2d 651, 656-58 (6th Cir.1989). The standard of review of the district court’s denial of release based on an alleged violation of the Speedy Trial Act is de novo, although the district court’s findings of facts are reviewed for clear error. See United States v. Murphy, 241 F.3d 447, 453 (6th Cir.2001), cert. denied, — U.S. —, 121 S.Ct. 2013, 149 L.Ed.2d 1014 (2001); United States v. Robinson, 887 F.2d at 656.
The defendant has not demonstrated that more than ninety non-excludable days have transpired between April 13— the date he consented to pretrial detention — and December 7, 2000. See United States v. Murphy, supra. Therefore, the district court’s order denying release is AFFIRMED.